Citation Nr: 1009462	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  99-21 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for status post right 
pyelolithotomy with renal lithiasis and pyelonephritis and 
left pyelolithiasis (right and left kidney), evaluated as 30 
percent disabling prior to July 2007.

2.  Entitlement to an increased rating for status post right 
pyelolithotomy with renal lithiasis and pyelonephritis and 
left pyelolithiasis (right and left kidney), evaluated as 60 
percent disabling since July 2007.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the San 
Juan, Puerto Rico regional office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision denied the 
Veteran's claim of entitlement to an evaluation in excess of 
30 percent for a kidney disability.

This matter was previously before the Board on two occasions.  
In January 2006, the Board remanded for additional 
development.  By rating decision of November 2007, the 
Veteran's disability rating was increased from 30 percent to 
60 percent, effective July 13, 2007.  In August 2008, the 
Board remanded for additional development and referred issues 
to the RO.  The RO readjudicated the claim in February 2008 
and May 2009 supplementary statements of the case (SSOCs).    

In the August 2008 remand, the Board directed the RO to 
consider the ruling in Roberson v. Principi, 251 F.3d 1378, 
if the Veteran prevailed on either of his claims.  Id. at 
1384 (Fed. Cir. 2001) (holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on 
individual unemployability).  Although the Veteran did not 
prevail on his claims of entitlement to increased 
evaluations, he submitted new claims in February 2008 that 
have not been addressed by the RO.  

As noted in the August 2008 remand, the Veteran claimed 
entitlement to service connection for a cerebrovascular 
accident (CVA) on a secondary basis; he also claimed 
entitlement to individual unemployability "due to [service-
connected] conditions and CVA and CVA-resulting 
disabilities."  




This statement raises the issue of service connection for 
CVA, secondary to his service-connected kidney disease, which 
is again REFERRED to the RO for appropriate action.  A new 
claim for a total rating based on individual unemployability 
also is raised and REFERRED to the RO for appropriate action.  
And see Roberson, 251 F.3d 1378. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board has determined that additional development of the 
claims is necessary before appellate review.  

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus... 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007); see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart, 21 Vet. App. 505.

VA has a duty to obtain Social Security Administration (SSA) 
records when they may be relevant.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999).  A March 1999 VA treatment note 
reflects that the Veteran informed a social worker that he 
was in receipt of Social Security benefits.  He submitted 
financial worksheets (VA Form 10-10F) in December 2000 and 
May 2003 reporting that he was receiving non-Supplemental 
Security Income (SSI) from SSA.  However, no SSA records have 
been associated with the claims file.  

The RO should contact the SSA and obtain, and associate with 
the claims file, copies of the Veteran's records regarding 
SSA benefits, including the complete medical records upon 
which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his service-
connected kidney disability that is not 
evidenced by the current record - to 
specifically include, but not limited 
to, treatment after January 2009 from 
the San Juan, Puerto Rico VA Medical 
Center.  The Veteran should be provided 
with the necessary authorizations for 
the release of any private treatment 
records not currently on file.  The 
RO/AMC should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO/AMC will obtain from the SSA 
a copy of the evidence relied on in its 
decision(s) regarding the Veteran's 
disability benefits, to specifically 
include, but not limited to, medical 
records and the SSA hearing transcript.  
Those records will be associated with 
the claims folder.





3.  Thereafter, the RO/AMC must 
consider all of the evidence of record 
and readjudicate the Veteran's claims.  
The RO/AMC must consider the propriety 
of a "staged" rating based on any 
changes in the degree of severity of 
the Veteran's kidney disability.  If 
any benefits sought on appeal remain 
denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned 
to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).
	

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



